SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of March, 2010 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: 1. An announcement on results for the year ended December 31, 2009, of China Petroleum & Chemical Corporation (the “Registrant”); 2. An announcement on proposal to issue share convertible bonds; 3. An announcement on connected transactions and discloseable transaction; and 4. An announcement on amendments to the articles of association; each made by the Registrant on March 26, 2010. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) Results for the Year Ended 31 December 2009 1. Important Notice The Board of Directors (the “Board of Directors”) of China Petroleum & Chemical Corporation (“Sinopec Corp.”) and the Directors, Supervisors and Senior Management warrant that there are no material omissions from, or misrepresentations or misleading statements contained in this announcement, and jointly and severally accept full responsibility for the authenticity, accuracy and completeness of the information contained in this announcement. This announcement is a summary of the annual report. The entire report can be downloaded from the websites of the Shanghai Stock Exchange (www.sse.com.cn) and Sinopec Corp. (www.sinopec.com). Investors should read the annual report for the year 2009 for more details. The annual report for this year has been approved unanimously at the fifth meeting of the Fourth Session of the Board of Directors of Sinopec Corp No Director has any doubt as to, or the inability to warrant, the authenticity, accuracy and completeness of the annual report. Mr. Chen Xiaojin, Director of Sinopec Corp., could not attend the fifth meeting of the Fourth Session of the Board for reasons of offical duties. Mr. Chen Xiaojin authorised Mr. Ye Qing to vote on his behalf in respect of the resolutions put forward in the meeting of the Board. 1 There is no occupancy of non-operating funds by the substantial shareholders of Sinopec Corp. There is no breach of regulations, decisions or procedures in relation to provisions of external guarantees by Sinopec Corp. Mr. Su Shulin (Chairman of the Board), Mr. Wang Tianpu (Vice Chairman and President) and Mr. Wang Xinhua (Chief Financial Officer and Head of the Corporate Finance Department) warrant the authenticity and completeness of the financial statements contained in the annual report for the year ended 31 December 2009. 2. Basic Information about Sinopec Corp. Basic information of Sinopec Corp. Stock name SINOPEC CORP SINOPEC CORP SINOPEC CORP SINOPEC CORP Stock code SNP SNP Place of listing Hong Kong Stock Exchange New York Stock Exchange London Stock Exchange Shanghai Stock Exchange Registered address and office address 22 Chaoyanmen North Street, Chaoyang District, Beijing, China Postcode Website http://www.sinopec.com E-mail ir@sinopec.com / media@sinopec.com 2 Contact persons of Sinopec Corp. and means of communication Secretary to Representative on Authorised representatives the Board of Directors Securities Matters Name Mr.Wang Tianpu Mr. Chen Ge Mr. Chen Ge Mr. Huang Wensheng Address 22 Chaoyanmen North Street, Chaoyang District, Beijing, China Tel 86-10-5996 0028 86-10-5996 0028 86-10-5996 0028 86-10-5996 0028 Fax 86-10-5996 0368 86-10-5996 0368 86-10-5996 0368 86-10-5996 0368 E-mail ir@sinopec.com / media@sinopec.com 3 Principal Financial Data and Indicators FINANCIAL DATA AND INDICATORS PREPARED IN ACCORDANCE WITH CHINA ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES (ÒASBEÓ) Principal financial data For the years ended 31 December Change Items RMB millions RMB millions % RMB millions Operating income ) Operating profit/(loss) ) — Profit before taxation Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company before extraordinary gain and loss Net cash flow from operating activities 3 At 31 December Change Items RMB millions RMB millions % RMB millions Total assets Shareholders’ equity attributable to equity shareholders of the Company Principal financial indicators For the years ended 31 December Change Items RMB RMB % RMB Basic earnings per share Diluted earnings per share Basic earnings per share (before extraordinary gain and loss) Fully diluted return on net assets (%) percentage points Weighted average return on net assets (%) percentage points Fully diluted return (before extraordinary gain and loss) on net assets 16.24 8.90 7.34 18.29 percentage points Weighted average return (before extraordinary gain and loss) on net assets (%) 17.24 9.13 8.11 19.56 percentage points Net cash flow from operating activities per share 4 At 31 December Change Items RMB RMB % RMB Net assets attributable to equity shareholders of the Company per share Extraordinary items and corresponding amounts For the year ended 31 December 2009 (Gain)/loss Items RMB millions Gain on disposal of fixed assets ) Donations Gain on holding and disposal of various investments ) Net profit of subsidiaries generated from a business combination involving entities under common control before acquisition date ) Other non-operating income and expenses, net Subtotal ) Tax effect 42 Total ) Attributable to: Equity shareholders of the Company ) Minority interests ) 5 Accounting captions measured by fair value Unit: RMB millions Fair value Fair value Provision for change change impairment Balance as at recognised in recognised losses during Balance as at 1 January profit and loss in equity the reporting 31 December Items during the year during the year period Financial assets Among which: 1. Financial assets at fair valuethrough profit and loss — — Among which: Derivative financial assets — — 2. Available-for-sale financial assets — ) — 3. Cash flow hedges — — Total financial assets ) — Financial liabilities ) ) ) — ) Investment properties — Productive biological assets — Total ) ) — 6 FINANCIAL INFORMATION EXTRACTED FROM THE FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (ÒIFRSÓ) For the For the For the year ended year ended year ended 31 December 31 December 31 December Change Items RMB millions RMB millions % RMB millions Turnover, other operating revenue and other income ) Profit attributable to equity shareholders of the Company Basic earnings per share (RMB) Diluted earnings per share (RMB) Return on capital employed (%) * percentage points Net cash generated from operating activities per share (RMB) * Return on capital employed operating profit x (1 - income tax rate)/capital employed At At At 31 December 31 December 31December Change Items RMB millions RMB millions % RMB millions Current assets Current liabilities Total assets Total equity attributable to equity shareholders of the Company Net assets per share (RMB) Adjusted net assets per share (RMB) 7 MAJOR DIFFERENCES BETWEEN THE AUDITED FINANCIAL STATEMENTS PREPARED UNDER ASBE AND IFRS Applicable Not applicable ASBE IFRS Net profits (RMB millions) Difference analysis Please see section 9.2.3 4. Changes in Share Capital and Shareholdings of the Principal Shareholders Changes in the share capital √ Applicable □ Not applicable Unit: 10,000 Shares Increase/ Before change (decrease) Percentage New share Bonus Conversion After change Number % issued issued from reserve Others Sub-total Number Percentage % Shares with selling restrictions — — — ) ) — — 1 State-owned shares — — — ) ) — — 2 State-owned legal person shares — 3 Shares held by other domestic investors — 4 Shares held by foreign investors — Shares without selling restrictions — — — 1 RMB ordinary shares — — — 2 Foreign shares listed domestically — 3 Foreign shares listed overseas — 4 Others — Total Shares — Note: Percentage of individual items may not add up to total figure due to rounding. 8 Changes in shares with selling restrictions Number of shares Increase of shares Number of shares Number of shares released from with selling with selling with selling restriction at selling restriction restriction restriction Reason of Date when Name of shareholders beginning of the year during the year during the year of the year selling restriction restriction expired China Petrochemical Corporation — — A Share reform October 16, 2009 Number of shareholders and shareholdings of principal shareholders Number of shareholders of Sinopec Corp. as at 31 December 2009 was 769,563, including 762,493 holders of A Shares and 7,070 holders of H Shares. The public float of Sinopec Corp. satisfied the requirement of the Rules Governing The Listing of Securities on the Stock Exchange of Hong Kong Limited. Top ten shareholders and top ten shareholders without selling restrictions Unit: 10,000 Shares As a percentage Number of of total shares held shares in issue at the end Number of Nature of at the end of of reporting Change from pledges or Name of Shareholders shareholders reporting period period 2008 to 2009 lock-ups % China Petrochemical Corporation State-owned — — HKSCC (Nominees) Limited H Shares N/A China Life Insurance Corp. Dividend － Individual Dividend-005L-FH002 Shanghai A Shares — Guotai Junan Securities Co., Ltd. A Shares — Bosera Thematic Sector Securities Investment Fund A Shares — — Changsheng Tongqing Separately-traded Stock Fund A Shares New shareholder — Shanghai Investment & Morgan China Premium Securities Investment Fund A Shares — Shanghai Stock Exchange Tradable Open-ended Index 50 Fund A Shares — Fortune SGAM Selected Sectors Fund A Shares — China AMC GARP Fund A Shares New shareholder — 9 Statement on the connected party relationship or acting in concert among the above mentioned shareholders: We are not aware of any connected party relationship or acting in concert among or between the top ten shareholders, except that Shanghai Stock Exchange Tradable Open-ended Index 50 Fund and ChinaAMC GARP Fund are managed by China Asset Management Co., Ltd. Information about the controlling shareholder and the de facto controller Changes of the controlling shareholder and the de facto controller in the reporting period □ Applicable √ Not applicable Changes in the controlling shareholders and the de facto controller Controlling shareholder The controlling shareholder of Sinopec Corp. is China Petrochemical Corporation. Established in July 1998, China Petrochemical Corporation is a state authorised investment organisation and a state-owned company. Its registered capital is RMB 130.6 billion, and the legal representative is Mr. Su Shulin. Through reorganisation in 2000, China Petrochemical Corporation injected its principal petroleum and petrochemical business into Sinopec Corp. and retained certain petrochemical facilities and small-scale refineries. It provides well-drilling services, well logging services, downhole operation services, services in connection with manufacturing and maintenance of production equipment, engineering construction, utility services including water and power and social services. Except for HKSCC (Nominees) Limited, no other legal person shareholders hold 10% or more of the shares of Sinopec Corp. Basic information of the de facto controller China Petrochemical Corporation is the de facto controller of Sinopec Corp. 10 Diagram of the equity and controlling relationship between Sinopec Corp. and its de facto controller 5. Directors, Supervisors and Senior Management and Employees Information on the changes in the shares held by the Directors, Supervisors and Senior Management and employees, and their remunerations Information of Directors Remuneration paid by the Company Whether Shares held at in 2009 paid by the Sinopec Corp. Position with (RMB10,000, holding (as at 31 December) Name Gender Age Sinopec Corp. Tenure before tax) Company Su Shulin Male 47 Chairman 2009.05-2012.05 — Yes 0 0 Wang Tianpu Male 47 Vice Chairman, President 2009.05-2012.05 No 0 0 Zhang Yaocang Male 56 Vice Chairman 2009.05-2012.05 — Yes 0 0 Zhang Jianhua Male 45 Board Director, 2009.05-2012.05 No 0 0 Senior Vice President Wang Zhigang Male 52 Board Director, 2009.05-2012.05 No 0 0 Senior Vice President Cai Xiyou Male 48 Board Director, 2009.05-2012.05 No 0 0 Senior Vice President Cao Yaofeng Male 56 Board Director 2009.05-2012.05 — Yes 0 0 Li Chunguang Male 54 Board Director 2009.05-2012.05 — Yes 0 0 Dai Houliang Male 46 Board Director, 2009.05-2012.05 No 0 0 Senior Vice President Liu Yun Male 53 Board Director 2009.05-2012.05 — Yes 0 0 Liu Zhongli Male 75 Independent Non- 2009.05-2012.05 24 No 0 0 executive Director (Director’ Fees) Ye Qing Male 76 Independent Non- 2009.05-2012.05 14 No 0 0 executive Director (Director’ Fees) Li Deshui Male 65 Independent Non- 2009.05-2012.05 24 No 0 0 executive Director (Director’ Fees) Xie Zhongyu Male 66 Independent Non- 2009.05-2012.05 14 No 0 0 executive Director (Director’ Fees) Chen Xiaojin Male 65 Independent Non- 2009.05-2012.05 14 No 0 0 executive Director (Director’ Fees) 11 Supervisors Remuneration paid by the Whether Shares held company in 2009 paid by at Sinopec Corp. Position with (RMB10,000, the holding (as at 31 December) Name Gender Age Sinopec Corp. Term of Office before tax) Company Wang Zuoran Male 59 Chairman of 2009.05-2012.05 — Yes 0 0 Board of Supervisors Zhang Youcai Male 68 Vice Chairman of 2009.05-2012.05 24 No 0 0 Board of Supervisors, (Supervisor’s Independent Supervisor Fees) Geng Limin Male 55 Supervisor 2009.05-2012.05 — Yes 0 0 Zou Huiping Male 49 Supervisor 2009.05-2012.05 No 0 0 Li Yonggui Male 69 Independent Supervisor 2009.05-2012.05 24 No 0 0 (Supervisor’s Fees) Liu Xiaohong Male 55 Employee Representative 2009.05-2012.05 No 0 0 Supervisor Zhou Shiliang Male 52 Employee Representative 2009.05-2012.05 No 0 0 Supervisor Chen Mingzheng Male 52 Employee Representative 2009.05-2012.05 No 0 0 Supervisor Su Wensheng Male 53 Employee Representative 2009.05-2012.05 No 0 0 Supervisor 12 Other Members of the Senior Management Remuneration paid by the Company Whether Shares held at in 2009 paid by Sinopec Corp. Position in (RMB 10,000, the holding (as at 31 December) Name Gender Age the Company before tax) company Wang Xinhua Male 54 CFO No 0 0 Zhang Kehua Male 56 Vice President No 0 0 Zhang Haichao Male 52 Vice President No 0 0 Jiao Fangzheng Male 47 Vice President No 0 0 Lei Dianwu Male 47 Vice President No 0 0 Chen Ge Male 47 Board Secretary No 0 0 Note: During the reporting period, each of the above Directors, Supervisors and senior management personnel held no share at the beginning of the year, no share at the end of the year, no option of Sinopec Corp., and no shares with selling restrictions. The Company did not implement any equity incentive programme. New Appointment or Termination of Directors, Supervisors and Senior Management In 2008, the Annual General Meeting of Shareholders of Sinopec Corp. elected the 4th Session of Board of Directors, whose members are as follows: Mr. Su Shulin, Mr. Wang Tianpu, Mr. Zhang Yaocang, Mr. Zhang Jianhua, Mr. Wang Zhigang, Mr. Cai Xiyou, Mr. Cao Yaofeng, Mr. Li Chunguang, Mr. Dai Houliang, Mr. Liu Yun, Mr. Liu Zhongli, Mr. Ye Qing, Mr. Li Deshui, Mr. Xie Zhongyu, and Mr. Chen Xiaojin. Members of the 3rd Session of Board of Directors of Sinopec Corp., Vice Chairman Mr. Zhou Yuan, Directors Mr. Shi Wanpeng, Mr. Yao Zhongmin and Mr. Fan Yifei no longer hold posts in the new session. The 4th Session of Board of Supervisors of Sinopec Corp. were also elected, whose members are as follows: Mr. Wang Zuoran, Mr. Zhang Youcai, Mr. Geng Limin, Mr. Zou Huiping and Mr. Li Yonggui. In addition, through the democratic election by employees, Mr. Liu Xiaohong, Mr. Zhou Shiliang, Mr.Chen Mingzheng and Mr. Su Wensheng were elected as Employee Representative Supervisors in the 4th Session of Board of Supervisors of Sinopec Corp Supervisors of the 3rd Session of Board of Supervisors Mr. Kang Xianzhang, Mr. Zhang Jitian, Mr. Cui Guoqi, Mr. Li Zhonghua no longer act as Supervisors in the new session. 13 The first meeting of the 4th Session of Board of Directors of Sinopec Corp. elected Mr. Su Shulin as Chairman, and Mr. Wang Tianpu, Mr. Zhang Yaocang as Vice Chairman. The Board of Directors appointed Mr. Wang Tianpu as President, and appointed Mr. Zhang Jianhua, Mr. Wang Zhigang, Mr. Cai Xiyou, Mr. Dai Houliang as Senior Vice President. Mr. Wang Xinhua was appointed as CFO and Mr. Zhang Kehua, Mr. Zhang Haicao, Mr. Jiao Fangzheng and Mr. Lei Dianwu were appointed as Vice Presidents. Mr. Chen Ge was appointed as Secretary of Board of Directors. The first meeting of the 4th Session of Board of Supervisors of Sinopec Corp. elected Mr. Wang Zuoran as Chairman of Board of Supervisors and Mr. Zhang Youcai as Vice Chairman. 14 6 Report of the Board of Directors Business review in the reporting period Business review In 2009, Chinese economy was seriously impacted by the global financial crisis. The Chinese government implemented a stimulus package to promote the economic growth and carried out proactive fiscal policy and moderately easy monetary policy, thereby giving an impetus to the growth of Chinese economy and maintaining a GDP growth of 8.7%. The Company’s business environment underwent significant and profound changes in 2009. At the beginning of the year, petroleum and petrochemical products witnessed a sharp drop in market demand and prices on a year-on-year basis. However, the market demand gradually recovered and the price went up accordingly after the first quarter. The Company spared no efforts in exploring market, reinforcing precision management and improving structure adjustment according to market condition, which not only guaranteed the stable growth in upstream, mid-stream and downstream production and operation, but also realized satisfactory profits. Review of Market Environment Crude oil market In 2009, international crude oil price rebounded after reaching the bottom. In the first quarter, international crude oil price remained low. However, the price climbed substantially since the month of May, fluctuating between US$ 60/bbl to US$ 80/bbl. The annual average spot price of Brent was US$ 61.5/bbl, with a year-on-year drop of 36.6%. Price trend of domestic crude oil was in line with the international markets. Refined oil products market Domestic demand in domestic oil products market gradually increased in 2009. However, due to the sufficient supply, the market competition was fierce. With the rapid growth of domestic economy and substantial increase in domestic automobile consumption, the apparent consumption of oil products rose quarter by quarter. According to statistics, in 2009, apparent domestic consumption of oil products (inclusive of gasoline, diesel and kerosene) was 207 million tonnes, with a year-on-year increase of 0.9%. 15 Chemicals market Chinese central government’s stimulus package promoted the consumption of chemical products in relevant industries in 2009, and boosted the demand in domestic chemical products market. According to the Company’s statistics, the apparent domestic consumption of synthetic resin, synthetic fiber and synthetic rubber registered a year-on-year increase of 21.5%, 12.6% and 22.3% respectively. The apparent domestic consumption of ethylene equivalent increased by 8% compared with the previous year. Domestic prices of chemical products gradually recovered from a low level. Production and Operation Exploration and Production In 2009, the Company further implemented oil-and-gas resource strategy by reducing cost and fees instead of trimming production when oil price was low. The Company increased exploration input and reinforced trap reservoir. New breakthroughs were made in Leikoupo Formation in northeast Sichuan. The exploration in Tuoputai area of Tahe realized great achievement. New findings were acquired through explorating new layers in eastern matured fields and new blocks in the west. In 2009, the Company completed 14,515 kilometers of 2D seismic and 11,069 square kilometers of 3D seismic exploration, and drilled 570 exploration wells with a total footage of 1,643 kilometers. Addition of proved oil and gas reserve was 293.25 mmboe. As to development, Sichuan-East China Gas Project started trial operation. Construction of Songnan Gas Field with an annual capacity of 1 billion cubic meters was completed and put into operation. Meanwhile, the Company intensified its efforts and input in scientific and technological research of tertiary oil recovery and reserves that are difficult to recover, and enhanced single-well capacity and recovery rate, resulting in stable increase of oil and gas output. In addition to the steady increase in crude oil output in the matured fields in east China, the production in the newly-developed western fields, represented by Tahe Oil Field, increased substantially. 16 Summary of Operations of Exploration and Production Segment Change from 2008 to 2009 (%) Crude oil production (mmbbls) Natural gas production (bcf) Newly added proved reserve of crude oil (mmbbls) Newly added proved reserve of natural gas (bcf) Proved reserve of crude oil (mmbbls) Proved reserve of natural gas (bcf) Proved reserve of oil and gas (mmboe) Note: Crude oil is converted at 1 tonne to 7.1 barrels, and natural gas is converted at 1 cubic meter to 35.31 cubic feet. Refining In 2009, fully tapping its refineries potentials after revamping and upgrading the existing facilities to take in different grades of crude, the Company expanded its refinery throughput and export volumn. Refining facilities had run at full capacity since the second quarter. The Company adhered to diversification of crude oil sources to lower the procurement cost. The Company adjusted the product mix to increase the production of gasoline and jet fuel and expanded sales of asphalt, LPG and petroleum coke. The Company actively expanded its processing business for the third parties. Construction of refining facilities of Fujian and Tianjin refining and chemical integration projects and the oil products quality upgrading projects were completed and brought into production. In 2009, the Company processed 183 million tonnes of crude oil, representing an increase of 6.7% over the previous year, and produced 114 million tonnes of oil products, up 5.9% over the previous year. 17 Summary of Production and Operations of Refining Segment Change from 2008 to 2008note 1 2009 (%) Crude oil throughput (million tonnes) Gasoline, diesel and kerosene production (million tonnes) Of which: Gasoline (million tonnes) Diesel (million tonnes) Kerosene (million tonnes) Light chemical feedstock (million tonnes) Light products yield (%) 0.79 percentage point Refinery yield (%) 0.48 percentage point Note: 1. The data of 2007 and 2008 was restated for the acquisition of Qingdao Petrochemical. 2. Refinery throughput is converted at 1 tonne to 7.35 barrels. Refining In 2009, faced with intense competition in domestic market, the Company gave full play to its matured marketing network, logistics system and brand advantages, took advanced marketing measures and flexible marketing strategy, provided considerate after-sale services, and achieved satisfactory performance. Meanwhile, the Company widely encouraged the use of IC cards and substantially increased non-fuel business. In 2009, the Company sold 124 million tonnes of oil products, a year-on-year increase of 0.8%. 18 Summary of Operations of Marketing and Distribution Segment Change from 2008 to 2009 (%) Total domestic sales volume of oil products (million tonnes) Of which: Retail (million tonnes) Direct sales (million tonnes) Wholesale (million tonnes) Average annual throughput per station (tonne/station) Total number of service stations Of which: Company-operated Franchised Chemicals In 2009, the Company made tremendous efforts to explore the market, strengthen the connection among production, sales and research, improve customer services and establish the strategic alliances with major clients. The main chemical production facilities had operated at full capacity since March. Fujian ethylene project was completed and put into production. Tianjin ethylene project achieved mechanical completion. In 2009, the Company produced 6.713 million tonnes of ethylene with a year-on-year increase of 6.7%, and sold 40.8 million tonnes of chemical products. 19 Summary of Production of Major Chemical Products Unit: thousand tonnes Change from 2008 to 2009 (%) Ethylene Synthetic resin Synthetic rubber Synthetic fiber monomer and polymer Synthetic fiber Urea Note: 100% production of joint ventures was included. 20 Research and Development In 2009, the Company gave full play to the function of scientific and technological innovation as “accelerator” for development and made distinct achievements. Research on exploration target and key technologies for large-scale gas fields in northeast Sichuan substantially contributed to the growth of natural gas reserves. The ultra-low pressure continues reforming technology won 1st-class prize of National Science and Technology Progress Award, marking that Sinopec Corp. has the ability to construct large-scale refineries with its own technologies. The promotion and application of S-Zorb FCC gasoline adsorptive desulfurization technology and gasoline selective hydro-desulfurization technology guaranteed the successful quality upgrading of GB III standard gasoline. Breakthroughs in large scale gas-phase polyethylene technology and other process packages further improved the Chemicals Segment’s capability to make development on the strength of the Company’s own technologies. The production technologies, including high performance polyethylene fiber dry spinning method, special material for high performance polyethylene town gas pipe and special material for polypropylene bumpers, promoted the adjustment of chemical product mix. New achievements in MTO molecular sieve preparation technology and technology of producing oil from syngas and producing ethylene glycol from syngas rendered new technological support to the strategic development of the Company. Eleven projects were granted National Science and Technology Progress Award, including one for 1st-class prize and 10 for 2nd-class prize. In 2009, the Company applied for 1,570 domestic patents and was granted 605. The Company applied for 135 foreign patents and was granted 37. 21 Health, Safety and Environment In 2009, the Company maintained its emphasis on coordinated and sustained development among the Company, the society and the environment. The Company implemented the HSE management system across the entire Company, promoted energy saving and emission reduction, developed low-carbon economy, cut carbon dioxide emission by various means and ensured clean production and production of clean products. Compared with previous year, energy intensity per RMB 10,000 output value was 0.72 tce, fulfilling in advance the energy-saving target of the Eleventh Five-Year Plan; industrial water consumption decreased by 3.3%; COD in waste water declined by 3.6%; sulfur dioxide discharge fell by 14%; and the recycling rate of industrial water stood around 95%. Adopting the people-foremost approach, the Company made efforts to improve working conditions such as canteen services and medical examination, and organized themed activities like “I Safe”. For further information, please refer to the Sustainable Development Report of the Company. Cost Reduction In 2009, the Company kept improving management and operation, and took various measures to reduce cost, such as leveraging the existing logistics system, optimizing resource allocation, cutting transportation costs, reducing procurement cost of crude oil and energy intensity and materials consumption in the production process by optimizing the operation of the facilities. In 2009, the Company effectively saved RMB 3.225 billion in cost. Of the total cost saved, Exploration and Production Segment, Refining Segment, Marketing and Distribution Segment and Chemicals Segment achieved cost saving of RMB 687 million, RMB 969 million, RMB 851 million and RMB 718 million respectively. 22 Capital Expenditure In 2009, the Company’s total capital expenditure registered RMB 110.013 billion, among which RMB 51.55 billion was used in exploration and development for the purpose of enhancing oil and gas exploration, key production capacity buildup and enlarging producing reserve scale. The Sichuan-East China Gas Project progressed steadily. The newly-built crude oil production capacity registered 5.7 million tonnes per year, and newly-built natural gas capacity stood at 1.205 billion cubic meters per year. The capital expenditure for Refining Segment totaled RMB 15.468 billion, which was mainly used in refined oil quality upgrading, crude adaptability restructuring project in some refineries and construction of new storage facilities and pipeline. The expenditure in Marketing & Distribution Segment was RMB 16.283 billion. With such input, the Company added 1,229 petrol and gas stations in key areas including highways, major cities and newly planned regions, and further accelerated the construction of oil products storage facilities and pipeline. The capital expenditure in Chemicals Segment was RMB 25.207 billion. Fujian, Tianjin and Zhenhai ethylene projects is going to be completed one after another. SBR unit of Sinopec Qilu Company and ethylbenzene/styrene complex unit of Sinopec Anqing Company were completed and put into production. The capital expenditure in Corporate and Others totaled RMB 1.505 billion, which was used for scientific research, construction of ancillary projects and further application of information systems focused on ERP. Management Discussion and Analysis Part of the financial information presented in this section is derived from the Company’s audited financial statements that have been prepared in accordance with IFRS. Consolidated Results of Operations In 2009, the Company’s turnover, other operating revenues and other income were RMB 1345.1 billion, and the operating profit was RMB 84.4 billion, representing a decrease of 10.0%, and an increase of 220.6% respectively over the year of 2008. This was mainly due to positive response to international financial crisis. We strove to expand the market, improve marketing and service, optimize material structure and take the advantage of business scale and Integration, which contributed to a good operational result under the circumstances of implementation of reform on pricing mechanism of oil products and relevant taxation and fees policy , and gradually increased demand for chemical products. 23 The following table sets forth major revenue and expense items in the consolidated income statement of the Company for the indicated periods: Years ended 31 December Change RMB millions (%) Turnover, other operating revenues and other income ) Of which: Turnover ) Other operating revenues ) Other income — ) Operating expenses ) ) ) Of which: Purchased crude oil, products, and operating supplies and expenses ) ) ) Selling, general and administrative expenses ) ) Depreciation, depletion and amortization ) ) Exploration expenses (including dry holes) ) ) Personnel expenses ) ) Taxes other than income tax ) ) Other operating expenses (net) Operating profit Net finance costs ) ) Investment income and share of profit less losses from associates and jointly controlled entities Profit before taxation Income tax (expense)/benefit ) — Profit for the year Attributable to: Equity shareholders of the Company Non-controlling interests ) — 24 Turnover, other operating revenues and other income In 2009, the Company’s turnover was RMB 1315.9 billion, representing a decrease of 6.9% over 2008. This was mainly due to the decrease in prices of crude oil, refined oil and chemical products over 2008 and expansion of operations of the Company. In addition, the Company received RMB 50.9 billion government subsidy for the strict control of oil products prices in 2008 (listed as other revenues), while no such subsidy has been paid since the reform on pricing, taxation and fees of oil products was put into effect in 2009. The following table sets forth the Company’s external sales volume, average realized prices and the respective rates of change from 2008 to 2009 for the Company’s major products: Sales volume Average realised price (thousand tonnes) (RMB/tonne, RMB/thousand cubic meters) Years ended 31 December Change Years ended 31 December Change (%) (%) Crude oil Natural gas (million cubic meters) Gasoline Diesel Kerosene Basic chemical feedstock Monomer and polymer for synthetic fiber Synthetic resin Synthetic fiber Synthetic rubber Chemical fertiliser Note: Crude oil, natural gas sold externally shown above are self produced. Most of crude oil and a small portion of natural gas produced by the Company were internally used for refining and chemical production and the remainings were sold to other customers. In 2009, the total revenue from crude oil, natural gas and other upstream products that were sold externally were RMB 19.3 billion, representing a decrease of 26.7% over 2008. The change was mainly due to the decrease in the price of crude oil. 25 In 2009, the Company’s refining segment and marketing and distribution segment sold petroleum products (mainly consisting of refined oil products and other refined petroleum products) to external parties. The external sales revenue realized by these two segments were RMB 874.2 billion, representing a decrease of 6.5% over 2008, accounting for 65.0% of the Company’s turnover, other operating revenues and other income. The decrease was mainly due to the decreased prices of refined oil products. The sales revenue of gasoline, diesel and kerosene was RMB 712.3 billion, representing a decrease of 5.0% over 2008, accounting for 81.5% of the total revenue of petroleum products. Sales revenue of other refined petroleum products was RMB 161.9 billion, representing a decrease of 12.8% over 2008, accounting for 18.5% of the total turnover of petroleum products. The Company’s external sales revenue of chemical products was RMB 192.7 billion, representing a decrease of 12.3% over 2008, accounting for 14.3% of its turnover, other operating revenues and other income. This was mainly due to the decrease in the price of chemical products. Operating expenses In 2009, the Company’s operating expenses were RMB 1260.6 billion, representing a decrease of 14.2% over 2008. The operating expenses mainly consist of the following: Purchased crude oil, products and operating supplies and expenses were RMB 990.5 billion, representing a decrease of 23.0% over 2008, accounting for 78.6% of the total operating expenses, among which: ˙ Crude oil purchase expenses were RMB 405.4 billion, representing a decrease of 41.3% over 2008. In 2009, the total throughput of crude oil that was purchased externally was 135.14 million tonnes (excluding the amount processed for third parties), an increase of 0.2% over 2008; average unit cost for processing crude oil purchased externally was RMB 3,000 per tonne, a decrease of 41.5% over 2008. ˙ Other purchasing expenses were RMB 585.1 billion, representing a decrease of 1.7% over 2008. This was mainly due to the decrease in the cost of gasoline, diesel, kerosene and other feedstock purchased externally. 26 Selling, general and administrative expenses totaled RMB 40.5 billion, representing an increase of 2.8% over 2008. This was mainly due to the increase in the expenses of community services and culture, education and healthcare and the increase in rental charges of some gas stations. Depreciation, depletion and amortization expenses were RMB 50.5 billion, representing an increase of 9.0% over the same period of 2008. This was mainly due to the depreciation resulting from the Company’s continuously increased investment in property, plant and equipment. Exploration expenses were RMB 10.5 billion, representing an increase of 26.9% over 2008, which were mostly spent on enhacning exploration activities in such regions as Northeast and West of Sichuan and Erdos. Personnel expenses were RMB 28.8 billion, representing an increase of 23.3% compared with 2008. This was mainly because the Company accrued the annuity, performance payroll and the housing subsidy for the personnel who joined the Company after 31 December, 1998 subject to related regulations in 2009, while the performance payroll was not accrued due to the decreased profit in 2008. Taxes other than income tax was RMB 132.9 billion, an increase of 132.3% compared with 2008, and this was mainly due to domestic reform of prices, taxation and fees for oil products, which led to the increase in the consumption tax, urban construction tax and educational surcharge by RMB 101.4 billion over the same period of 2008. In addition, the special oil income levy decreased by RMB 25.7 billion compared with 2008 as a result of the decrease in the price of crude oil. Other operating expenses were RMB 6.9 billion, representing a decrease of 14.6%, over 2008. Operating profit was RMB 84.4 billion, representing an increase of 220.6% over 2008. 27 Net finance costs were RMB 7.2 billion, representing an increase of 39.4% over 2008. Of which, the Company’s interest expenses were RMB 7.4 billion, a decrease of RMB 4.5 billion over 2008; the foreign currency exchange gains were RMB 0.4 billion, a decrease of RMB 2.9 billion over 2008. There was also a loss of RMB 0.2 billion arising from the fair value change of embedded financial derivative instruments in convertible bonds as a result of change in H share’s stock price, compared with a profit of RMB 3.9 billion caused by the fair value change of embedded financial derivative instruments in convertible bonds in 2008. Profit before taxation was RMB 80.6 billion, representing an increase of 264.3% over 2008. Income tax was RMB 16.1 billion, increased by RMB 18.9 billion. The increase was mainly due to substantial growth of profit before taxation over 2008. Profit attributable to non-controlling interests of the Company was RMB 2.7 billion, an increase of RMB 6.3 billion compared with 2008. Profit attributable to equity shareholders of the Company was RMB 61.8 billion, representing an increase of 116.5% over 2008. 28 Assets, Liabilities, Equity and Cash Flows The main fund resources of the Company were operating activities and short and long-term loans, and the fund was primarily used as operating expenditures, capital expenditures and repayment of short and long-term borrowings. (1) Assets, liabilities and equity Unit: RMB millions At 31 At 31 December December Amount of Changes Total assets Current assets Non-current assets Total liabilities Current liabilities Non-current liabilities Equity attributable to equity shareholders of the Company Share capital — Reserves Minority interests Total equity At December 31, 2009, the total assets of the Company were RMB 877.8 billion, an increase of RMB 98.7 billion over that at the end of the previous year, of which: ˙ The current assets were RMB 201.3 billion, an increase of RMB 35.9 billion over that at the end of the previous year, which was mainly attributable to the dramatic rise in prices of crude oil and other raw materials. The inventories such as crude oil, of the Company increased by RMB 45.6 billion and the accounts receivable of the Company increased by RMB 12.1 billion owing to the rise in prices of oil products and chemical products; in addition, other current assets decreased by RMB 24 billion. 29 ˙ The non-current assets were RMB 676.6 billion, an increase of RMB 62.8 billion compared with the end of the previous year, which was primarily attributable to the increase of RMB 53.2 billion in property, plant and equipment as a result of the implementation of the annual investment plan as well as RMB 5.1 billion lease prepayment for land use rights. The total liabilities were RMB 479 billion, an increase of RMB 48.4 billion compared with the end of the previous year, of which: ˙ The current liabilities were RMB 313.4 billion, an increase of RMB 26.8 billion compared with the end of the previous year, which was mostly attributable to the increase of amounts payable of RMB 41.3 billion and bills payable of RMB 4.4 billion as a result of the rise in prices of raw materials, such as crude oil; and the increase of amounts payables such as accounts received in advance and income tax payable of RMB 17.5 billion; in addition, the Company increased direct financing and cut borrowings by RMB 36.4 billion to adjust debt structure. ˙ The non-current liabilities were RMB 165.6 billion, an increase of RMB 21.6 billion compared with the end of the previous year, which was mainly attributable to the factors that the Company further adjusted the debt structure, enlarged direct financing and issued medium-term notes of RMB 30 billion. The equity attributable to shareholders of the Company was RMB 375.7 billion, an increase of RMB 47.8 billion compared with the end of the previous year, which was a rise in reserves. 30 Cash flow The following table shows major items of consolidated cash flow statements of 2009 and 2008 邔nit: RMB millions Years ended 31 December Main items of cash flow Net cash flow from operating activities Net cash flow from investing activities ) ) Net cash flow from financing activities ) Increase/ (decrease) of cash and equivalents ) The net cash generated from the operating activities of the Company in 2009 was RMB 152.1 billion, an increase of RMB 85.6 billion compared with the end of the previous year, which was mainly attributable to the facts that: the profits before taxation were RMB 80.6 billion, an increase of RMB 58.5 billion year on year, and depreciation, depletion and amortization were RMB 50.5 billion, an increase of RMB 4.2 billion year on year; income tax paid reduced by RMB 17 billion than that of the same period of the previous year. The net cash used in the investing activities of the Company in 2009 was RMB 116 billion, an increase of RMB 6 billion year on year, which was mainly attributable to the year-on-year increase of the capital expenditures because of the annual investment plan. The net cash outflow from the financing activities of the Company in 2009 was RMB 34.3 billion, an increase of RMB 77.1 billion year on year. The reasons were: firstly, the Company took the opportunity of the favorable economic conditions, enhanced centralized management of capital, controlled cash occupation in form of current assets and the scale of debt, reduced fund deposition and accelerated turnover of fund to improve the efficiency via using funds saved to repay the loans timely. 31 Contingent liabilities Please refer to section 7.3. Capital expenditures Refer to the description on capital expenditures, which is provided in “Business Review and Prospects”. Research & development and environmental expenses Research & development expenses refer to the expenses recognized as expenses during the period. The research & development expenses of the Company in 2009 were RMB 3.816 billion. The environmental expenses refer to the normal pollutant discharge fees paid by the Company, exclusive of capitalized cost on pollutant processing facilities. In 2009, the Company’s environmental expenses were RMB 3.196 billion. 32 Analysis of financial statements prepared under ASBE The following table sets forth each of its segments’ income and profit from principal operations, costs of sales, taxes and surcharges, as prepared under ASBE. Years ended 31 December RMB millions RMB millions Operating income Exploration and production segment Refining segment Marketing and Distribution segment Chemicals segment Others Elimination of inter-segment sales ) ) Consolidated operating income Operating profit/(loss) Exploration and production segment Refining segment ) Marketing and Distribution segment Chemical segment ) Others ) ) Financial expenses, investment income and loss from changes in fare value ) ) Consolidated operating profit/(loss) ) Net profit attributable to equity shareholders of the Company 33 Operating profit: In 2009 the Company’s operating profit was RMB 80.2 billion, representing an increase of RMB109 billion year on year, which was mainly attributable to the facts that the Company took actions to expand the market, improve marketing and services, optimize raw material structure and take full advantages of scale and integration, which resulted in better operating performance on the basis of the domestic reform on pricing, taxation and fees of oil products and the gradual increase of the demand for chemical products. Net profit: In 2009, the Company realized a net profit of RMB 61.3 billion, representing an increase of RMB 32.8 billion or 115.5% over 2008. Financial data prepared under ASBE: On December On December Change of 31, 2009 31, 2008 amount RMB millions RMB millions RMB millions Total assets Long-term liabilities Shareholder’s equity Analysis of changes: Total assets: The total assets of the Company at the end of 2009 was RMB 866.5 billion, an increase of RMB 103.2 billion over that at the end of the previous year, which was mostly attributable to the increment of noncurrent assets investment such as fixed assets and long-term equity investment of RMB 62.8 billion as a result of the implementation of the annual investment plan; because commodity prices such as the price of crude oil increased significantly compared with the end of the previous year, current assets, such as the inventories of the Company increased by RMB 40.4 billion. Long-term liabilities: The long-term liabilities of the Company at the end of 2009 was RMB 164.5 billion, an increase of RMB 21.5 billion over that at the end of 2008, which was mainly attributable to further adjustment of liability structure, strengthening of direct financing and issuance of medium-term notes of RMB 30 billion. Shareholder’s equity: The equity of the Company at the end of 2009 was RMB 400.6 billion, an increase of RMB 50.4 billion over that at the end of the previous year, which was primarily attributable to the increase of its profits. 34 Accounting captions measured by fair value Please refer to Section 3.1.4. Financial assets and liabilities in foregin currencies held by the Company Information concerning financial assets and liabilities held in foreign currencies Unit: RMB millions Fair value change Fair value recognized change in profit recognised Provision for Balance as at and loss in equity impairment Balance as at 1 January during during losses during 31 December Items the year the year the period Financial assets Among which: 1. Financial assets at fair value through profit and loss — — Among which: Derivative financial assets — — 2. Loans and receivables — — (6 ) 3. Available-for-sale financial assets 31 — 5 — 36 4. Held-to-maturity investments — 5. Cash flow hedges — — Total (6 ) Financial liabilities ) ) ) — ) Note: The financial assets and liabilities in foreign currencies held by the Company mainly represent financial assets and liabilities in foreign currencies held by the overseas subsidiaries of the Company in their respective functional currencies. 35 The Results of the Principal Operations by Segments The following data are extracted from the financial statements prepared under ASBE. Increase/ Increase/ decrease decrease of income of cost Increase/ from principal of principal decrease operations operations of gross Income from Cost of compared compared profit margin principal principal Gross profit with the with the with the operations operations margin preceding year preceding year preceding year Segment (RMB millions) (RMB millions) (%) (%) (%) (%) Exploration and production ) ) Refining ) ) Chemicals ) ) Marketing and distribution ) ) Others ) ) Elimination of inter-segment sales ) ) N/A N/A N/A N/A Total ) ) Note: Gross profit margin (Income from principal operations-Cost of principal operations ,tax and surcharges)/Income from principal operations Principal operations in different regions □ Applicable √ Not applicable Operations of equity subsidiaries (applicable to the circumstance when the return on investment is more than 10% of the listed company’s net profit) □ Applicable √ Not applicable Explain the reason of material changes in the principal operations and their structure □ Applicable √ Not applicable 36 Explain the reason of material changes in the principal operations’ earning power (gross profit ratio) as compared to the preceding year □ Applicable √ Not applicable Analyze the reason of material changes in operating result and profit composition as compared to the preceding year At 31 December Increase/(decrease) Amount Percentage Items RMB millions RMB millions RMB millions (%) Reasons for change Bills receivable ) ) Mainly due to enhanced collection of cash in respond to the changes in marketcondition Accounts receivable Mainly due to the increase in scale of operations and crude oil price compared with the end of last year Other receivables ) ) Please refer to Note 9 to the financial statements prepared in accordance with ASBE Prepayments ) ) Mainly due to the decrease in prepayments in connection with construction facilities and purchase deposits Inventories Mainly due to the increase in scale of operations and crude oil price compared with the end of last year Other current assets Mainly due to the increase in the available-for-sale financial assets Intangible assets Please refer to Note 15 to the financial statements prepared in accordance with ASBE 37 At 31 December Increase/(decrease) Amount Percentage Items RMB millions RMB millions RMB millions (%) Reasons for change Fixed assets Please refer to Note 13 to the financial statements prepared in accordance with ASBE Other non-current assets Mainly due to the increase in the available-for-sale financial assets Short term loans ) ) Mainly due to the Company’s adjustment of its debt structure and increase in financing from issuance of bonds Accounts payable Mainly due to the increase in scale of operations and crude oil price which resulted in increase in accounts payable Employee benefits payable Mainly due to the accrual of staff annuity and housing subsidies Taxes payable Please refer to Note 25 to the financial statements prepared in accordance with ASBE Short-term debentures payable Please refer to Note 29 to the financial statements prepared in accordance with ASBE Non-current liabilities due ) ) Please refer to Note 27 to the financial within one year statements prepared in accordance with ASBE Long-term loans ) ) Please refer to Note 28 to the financial statements prepared in accordance with ASBE Debentures payable Please refer to Note 29 to the financial statements prepared in accordance with ASBE Other non-current liabilities Mainly due to the increase in deferred income 38 At 31 December Increase/(decrease) Amount Percentage Items RMB millions RMB millions RMB millions (%) Reasons for change Operating income ) ) Please refer to MD&A Operating costs ) ) Please refer to MD&A Sales taxes and surcharges Please refer to Note 35 to the financial statements prepared in accordance with ASBE Impairment losses ) ) Please refer to Note 38 to the financial statements prepared in accordance with ASBE Loss/(gain) from changes ) Not applicable Please refer to Note 39 to the financial 　in fair value statements prepared in accordance with ASBE Investment income Please refer to Note 40 to the financial statements prepared in accordance with ASBE Non-operating income ) ) Please refer to Note 41 to the financial statements prepared in accordance with ASBE Income tax expense/(benefit) ) Not applicable Please refer to Note 43 to the financial statements prepared in accordance with ASBE Minority interests ) Not applicable Mainly due to the increase in net profit from controlling subsidiaries Explanation of the material changes in operating environment and macro policies and rules and regulations that have produced, are producing or will produce significant influences on the company’s financial conditions and operating result □ Applicable √ Not applicable Explanation of whether the Company fulfilled its profits forecast in relation to assets or projects, if any profits forcast in relation to the Company’s assets or projects, and the reporting period is within the profits forecast period □ Applicable √ Not applicable 39 Use of the proceeds from share issue □Applicable √Not applicable Projects not funded by proceeds from share issue √Applicable □ Not applicable Capital investment in project Project name Project progress Project (RMB billion) progress Profit from project Exploration and production segment (excluding the capital expenditure of the oil production assets newly acquired) Progressing smoothly Newly added reserves for crude oils of 280.19 million tonnes, Newly added reserves fornatural gas of 78.38 billioncubic meters, Newly added crude oil capacity 5.70 million tonnes/year,newly added gas capacity1.205 billion cubic meters per year Refining segment Progressing smoothly Newly added crude oil processingcapacity of 22 million tonnes per year,Newly added FCC capacity of1.6 million tonnes/year, Newly added delayed cokingcapacity of 3.25 million tonnes/year, Newly added wax oil hydrogenation capacity of 7.9 million tonnes per year Newly added FCC gasoline adsorptive desulfurization capacity of 3.6 million tonnes per year Marketing and distribution segment 16.283 Progressing smoothly Newly added 1,229 service stations 40 Capital investment in project Project name Project progress Project (RMB billion) progress Profit from project Chemical segment Progressing smoothly Newly added ethylene capacity of0.99 million tonnes per year Newly added PX capacity of1.3 million tonnes per year Newly added SBR capacityof 0.1 million tonnes per year Newly added ethylbenzene/styrene capacity of 0.25 million tones Corporate and others Progressing smoothly — Total — — Explanation of the board of directors about the accounting firm’s Ònon-standard commentsÓ □ Applicable √ Not applicable Business Prospects Market Analysis In 2010, along with the recovery of world economy, demand in international oil market will experience recovery and growth. It is anticipated that the overall oil price in 2010 will be higher that of 2009. Due to the incremental capacity in the refining and chemical industry, the market competition will remain fierce. As the basis of Chinese economic recovery is more solid, the policies of boosting domestic demand and improving living standard will continue to take effect. Domestic demand of petroleum, natural gas and chemical products will grow steadily. In coping with the drastic changes caused by the financial crisis, the Company has accumulated valuable experience and considerably enhance its competitiveness. 41 In 2010, the Company will continue to reinforce internal management, and organize production in line with the market condition, and attach great importance to production and energy conservation. The Company will focus on the following areas: Exploration and Production: In terms of exploration, the Company will reinforce the precise exploration in new blocks, new layers, new areas and outlying zones in the matured fields, and promote the integration of exploration and development. Research and study of exploration deployment in newly-discovered western fields (mainly Tahe) will be further conducted. The Company will continue to improve initial evaluation in sea area, and push forward the exploration and development of coal bed methane and shale gas. In terms of development, the Company will make efforts to enhance recovery rate and single-well productivity. It will stress design optimization and construction management of development scheme, and organize key capacity buildup meticulously. Efforts will be put forth to ensure safe production and stable operation of Puguang Gas Field and Sichuan-East China Gas Project. Management on overseas oil fields will also be improved. In 2010, the Company plans domestic production at 42.55 million tonnes of crude oil and 12 billion cubic meters of natural gas. Refining: Tapping its refineries potentials after the revamping of facilities to take in different grades of crude, the Company will optimize procurement and deployment of crude oil, and reduce crude oil cost. The Company will optimize production process and operation, meticulously organize the operation of new and renovated facilities, and emphasize optimized operation of production units, storage and transportation facilities and public utilities. It will comprehensively reinforce energy efficiency management and further improve economic and technical indicators. Greater efforts will be exerted on product mix adjustment and increase the output of gasoline and light chemical feedstock. The Company will promote the sales of lubricant, asphalt and petroleum coke by leveraging its brand advantages. In 2010, the Company plans to process 203 million tonnes of crude oil and produce 121 million tonnes of oil products. 42 Marketing and Distribution: The Company will rapidly respond to market changes, timely adjust marketing strategy accordingly and strive to enlarge operating scale. Greater efforts will be made to reinforce and expand the end market, and increase the market share of jet fuel and fuel oil. To expand retail sales, the Company will further promote usage of IC card and improve services. It will expand direct sales by perfecting customer service system, and strengthen marketing network by optimizing oil depot arrangement and pushing forward capacity expansion of service stations. Meanwhile, non-fuel business will be promoted. In 2010, the Company plans 129 million tonnes of domestic sales of oil products. Chemicals: Adopting a market-oriented approach and focused on profitability, the Company will exert great efforts to organize production and expand the market. Production and management will be optimized so as to guarantee safe and stable operation. Particular emphasis will be laid on key projects including, Tianjin and Zhenhai ethylene projects to ensure that these projects progress well and will be commissioned smoothly. The Company will promote development of new products and adjustment of product mix to increase the output of products that are well received by the market and the products with high added value. It will reinforce customer management and substantially improve strategic cooperation. It will enhance its performance in technology services to create higher value for customers. It will deepen integration of production, sales and research to pursue maximize profit. In 2010, the Company plans to produce 8.69 million tonnes of ethylene. Technology and Development: Following the guideline of seamlessly articulating research, development, commercialization and promotion, the Company will focus on the research of oil and gas exploration and development at home and abroad, and further enhance reserve development rate, recovery rate and single-well productivity. In addition, new technology of processing lower quality crude oil and heavy oil will be developed. The production technology of GB IV standard oil products will be further optimized. The production technology of GB V standard oil products will be accelerated. The Company will render support to the development of production technology of high value-added products, and reinforce the research on processing and application technology of synthetic resin. R&D of alternative energy and low-carbon technologies will be sped up. R&D, production and technological service on catalysts will be intensified. Research on application technology of oil products storage and marketing will be launched. 43 Capital Expenditure: In 2010, the Company will continue to follow the principle of taking profitability and core projects as the priority of investment. The investment management procedures will be strictly controlled and the project construction will be meticulously managed. The total planned capital expenditure is RMB 112 billion, among which the capital expenditure for Exploration and Production Segment is RMB 53.3 billion. The Company will carefully organize the commissioning of Puguang Gas Field and safe operation of the Sichuan-East China Gas Project. The exploration and capacity buildup of Tahe and Shengli oil fields and Puguang and Erdos gas fields will be the focus of efforts. The capital expenditure for Refining Segment will be RMB 22.3 billion. The emphasis will be put on the strategic locations of refining capacity buildup. The Company will push forward the construction of refining capacity steadily, promote revamping projects focused on taking in lower quality crude oil as feedstock, complete quality upgrading of oil products at low cost, and improve the construction of crude oil dock and transportation & delivery system. The expenditure for Marketing and Distribution Segment will reach RMB 14 billion. Efforts will be concentrated on construction and acquisition of petrol and gas stations in key areas including highways, major cities and newly planned zones. Pipeline construction will be accelerated. Sales network of oil products will be improved. The capital expenditure for Chemicals Segment will be RMB 20 billion. The construction of Zhenhai ethylene project will be completed. The construction of Wuhan ethylene, Yanshan butyl rubber and other projects will be promoted steadily. The capital expenditure for Corporate and Others is planned at RMB 2.4 billion. In 2010, Sinopec will stick to the scientific outlook of development, improve precision management, actively adjust structure, substantially explore the market, enhance profitability and strive to gain new achievements in production and operation. RISK FACTORS In the course of its production and operations, Sinopec Corp. actively takes various measures to mitigate operational risks. However, in practice, it may not be possible to prevent the occurrence of all risks and uncertainties below. 44 Variation Risks in Macro-economic Situation: The operating results of the Company are closely related to the economic situation of China and the world. Although many countries are adopting macroeconomic policies to eliminate the negative influences resulting from the financial crisis, there still exists uncertainties as to the time and nature of the recovery of the global economy and world financial market. The business of the Company may be adversely affected by such factors as the impact on export due to trade protectionism of some countries, impact on import which is likely to be resulted from regional trade agreements and etc Cyclic Effects: The majority of the operational revenue of the Company comes from the sales of refined oil products and petrochemical products, and part of the operation and its related products are cyclic and are sensitive to macro-economy, cyclic changes of regional and global economy, the changes of the production capacity and output, demand of consumers, prices and supply of the raw materials, as well as prices and supply of the alternative products etc. Although the Company is an integrated energy covering up, middle and down stream business it can only counteract the adverse influences of periodicity of the industry to some extent. Macroeconomic Policies and Government Regulation: Although the government is gradually liberalizing the market entry regulations on petroleum and petrochemicals sector, the petroleum and petrochemical industries in China are still subject to entry regulations to a certain degree, which include: issuing crude oil and natural gas production license, issuing crude oil and refined oil products business license, setting maximum retail, distribution and wholesale prices for gasoline and diesel, and ex-refinery price for jet fuels, the imposing of the special oil income levy and other tax and fees, formulation of import and export quotas and procedures, formulation of safety, quality and environmental protection standards; meanwhile, the changes may also occur tomacroeconomic and industry policies such as: further improvement in pricing mechanism of refined oil products, reforming and improvement in pricing mechanism of natural gas, and reforming in resource tax and environmental tax. Such regulations may have material effect on the operations and profitability of the Company. Change of Environmental Legal Requirements: Our production activities produce waste water, gas and solid. The Company has built up supporting effluent treatment systems to prevent and reduce pollution. The relevant government authorities may issue and implement stricter environmental protection laws and regulations, adopt stricter environment protection standards. Under the aforesaid situation, the Company may incur more expenses in relation to the environment protection accordingly. 45 Uncertainties with Additional Oil and Gas Reserves: The Company’s ability to achieve sustainable development is dependent to a certain extent on our ability in discovering or acquiring additional oil and natural gas reserves. To obtain additional oil and natural gas reserves, the Company faces inherent risks associated with exploration and development and/or with acquiring activities. The Company has to invest a large amount of money with no guarantee of certainty of obtaining additional reserves. If the Company fails to acquire additional reserves through further exploration and development or acquisition activities, the oil and natural gas reserves and production of the Company will decline over time, which will adversely affect the Company’s financial situation and operation performance. Risk of External Purchase of Crude Oil: A significant amount of the Company’s demand for crude oil is satisfied through external purchases. In recent years, especially impacted by the international financial crisis, the crude oil prices are subject to wild fluctuations, and the supply of crude oil may even be interrupted due to major incidents. Although the Company has taken flexible counter measures, it may not be fully shielded from risks associated with any wild fluctuation of international crude oil prices and disruption of supply of crude oil. Operational Risks and Natural Disasters: The process of petroleum chemical production is exposed to risks of inflammation, explosion and environmental pollution and is vulnerable to natural disasters. Such contingencies may cause serious impact to the society, grievous injuries to people and major financial losses to the Company. The Company has implemented a strict HSE management system, in an effort to avoid such risks as much as possible. Meanwhile, the main assets and inventories of the Company have been insured. However, such measures may not shield the Company from financial losses or adverse impact resulting from such contigencies. Investment Risk: Petroleum and chemical sector is a capital intensive industry. Although the Company adopted a prudent investment strategy and conducted rigorous feasibility study on each investment project, certain investment risk may exist resulting that expected returns may not be achieved due to major changes in factors such as market environment, prices of equipment and raw materials, and construction period during the implementation of the projects. 46 Exchange Rate: At present, China implements an administered floating exchange rate regime based on market supply and demand with reference to a basket of currencies in terms of the exchange rate of RMB. As the Company outsources a significant portion of crude oil in foreign currency which are based on US dollar-denominated international prices, fluctuations in the value of Renminbi against US dollars and certain other foreign currencies may affect our purchasing costs of crude oil. Profit forecast for the new financial year Applicable _ Not applicable Plan of the board of directors for profit appropriation or dividend dispatch At the 5th meeting of the Fourth Session of the Board of Directors of Sinopec Corp., the Board approved the proposal to declare a dividend of RMB 0.18 per share (including tax) in cash. The final cash dividend per share for distribution would be RMB 0.11 for 2009, the total cash dividend for the year would be RMB 15.606 billion. The distribution proposal will be implemented upon approval by the shareholders at the Annual General Meeting for 2009. The final dividends will be distributed on or before 30 June 2010 (Wednesday) to those shareholders whose names appear on the register of members of Sinopec Corp. at the close of business on 11 June 2010 (Friday). The register of members of Sinopec Corp.’s H share will be closed from 7 June 2010 (Monday) to 11 June 2010 (Friday) (both dates are inclusive). In order to qualify for the final dividend for H shares, the shareholders must lodge all share certificates accompanied by the transfer documents with HKSCC Nominees Limited, at 1712-1716 on 17th Floor, Hopewell Centre, 183 Queen’s Road East, Hong Kong before 4:30 p.m. on 4 June 2010 (Friday of week) for registration. The dividend will be denominated and declared in RMB, the holders of domestic shares will be paid in RMB and the holders of foreign shares will be paid in Hong Kong dollars. The exchange rate for the dividend to be paid in Hong Kong dollars will be determined based on the average closing exchange rate of RMB against Hong Kong dollars as announced by the People’s Bank of China for the week prior to the date of declaration of dividend. 47 The Company is profitable during this reporting period, however, 刡o cash profit distribution plan is proposed. □ Applicable √ Not applicable 7. Significant events Acquisition of assets √ Applicable Not applicable Net profits contributed to Sinopec Corp. Connected Whether the from purchase transaction Whether the debts or creditor’s Transaction party date to the end or not (if it is, asset ownership right concerned and acquired and Transaction price of the period indicate the concerned is are completely purchased assets Acquisition date (RMB million) (RMB million) pricing principles) completely assigned transferred Equity interests in Sinopec Qingdao Petrochemical Co. and Shijiazhuang Chemical Fiber Co., the assets of submarine pipelines and cables examination and maintenance facilities; certain assets in Shijiazhuang Assets Branch Company; eight product oil pipeline project divisions of the Sinopec Sales & Industrial Company 31 March 2009 — Yes, it is priced according to valuated value Except certain assets of Shijiazhuang Assets Branch Company are still in process, any other acquired assets have been assigned Yes All the assets of six research Institutes and all equities of five enterprises from Asset Management Company of China Petrochemical Corporation 21 August 2009 — Yes, it is priced according to valuated Value Acquired assets have been assigned Yes 48 Sales of assets □ Applicable √ Not applicable Net profits contributed to Whether the Sinopec Corp. by the Connected Whether the debts or disposed assets from transaction asset ownership creditor’s Transaction party the beginning of Profit or or not (if it is, concerned is right concerned and the disposed Sales price the year to the loss due to indicate the completely are completely assets Disposal date (RMB million) disposal date (note) the disposal pricing principles) assigned transferred Certain assets in Jinling Petrochemical Branch Company sold to China Petrochemical Corporation 31 March 2009 No No. Yes, it is priced according to valuated value. Yes Yes Material guarantees □ Applicable √ Not applicable 49 Major guarantees externally (excluding guarantees for the non-wholly owned controlled subsidiaries) Whether guaranteed for related Relationship Date of Whether Whether Amounts of party Guarantee with the Name of occurrence Period of completed overdue overdue Counter- (yes or no) provider Company guaranteed company Amount (date of signing) guarantee Type or not or not guarantee guaranteed Note 1 Sinopec Corp. the Company itself Yueyang Sinopec Corp. Shell Coal Gasification Corporation 377 December 10, 2003 December 10, 2003 - December 10, 2017 joint and several obligations No No No No No Sinopec Corp. the Company itself Shanghai Gaoqiao-SK Solvent Co., Ltd. 61 September 22, 2006; November 24, 2006; March 30, 2007; April 16, 2007 September 22, 2006 - September 22, 2011; November 24, 2006 - November 24, 2011; March 30, 2007 - March 30, 2012; April 16, 2007 - April 16, 2012 joint and several obligations No No No No No Sinopec Corp. the Company itself Fujian United Petrochemical Co.,Ltd. September 6, 2007 September 6, 2007 - December 31, 2015 joint and several obligations No No No No No Sinopec Shanghai Petrochemical Co., Ltd. controlling subsidiary Balance of Guarantee by Sinopec Corp. Shanghai Petrochemical for its associates and joint ventures 3 joint and several obligations No No No No No Sinopec Yangzi Petrochemical Co., Ltd. wholly-owned subsidiary Balance of Guarantee by Sinopec Corp. Yangzi Petrochemical for its associates and joint ventures joint and several obligations No No No No No Sinopec Sales Co., Ltd. wholly-owned subsidiary Balance of Sinopec Corp. Sales Company Limited for its associates and joint ventures joint and several obligations No No No No No Total amount of guarantees provided during the reporting period Note 2 Total amount of guarantees outstanding at the end of the reporting period Note 2 (A) Guarantees by the Company to controlled subsidiaries Total amount of guarantee provided to controlled subsidiaries during the reporting period None Total amount of guarantee for controlled subsidiaries outstanding at the end of the reporting period (B) None Total amount of guarantees of the Company (including those provided for controlled subsidiaries) Total amount of guarantees Note 3 (A+B) The proportion of the total amount of guarantees to Sinopec Corp.’s net assets 2.7% Guarantees provided for shareholders, de facto controller and related parties (C) － Amount of debt guarantees provided directly or indirectly to the companies with liabilities to assets ratio of over 70% (D) 61 The amount of guarantees in excess of 50% of the net assets (E) － Total amount of the above three guarantee items Note 4 (C+D+E) 61 Statement of guarantee undue that might be involved in any joint and several liabilities None Statement of guarantee status None Note 1: As defined in the Stock Listing Rules of Shanghai Stock Exchange. 50 Note 2: The amount of guarantees provided during the reporting period and the amount of guarantees outstanding at the end of the reporting period include the guarantees provided by the controlled subsidiaries to external parties. The amount of the guarantees provided by these subsidiaries is derived by multiplying the guarantees provided by Sinopec Corp.’s subsidiaries by the percentage of shares held by Sinopec Corp. in such subsidiaries. Note 3: Total amount of guarantees is the aggregate of the above “total amount of guarantees outstanding at the end of the reporting period (excluding the guarantees provided for controlled subsidiaries)” and “total amount of guarantees for controlled subsidiaries outstanding at the end of the reporting period”. Note 4: “Total amount of the above three guarantee items” is the aggregate of “guarantees provided for shareholders, effective controllers and connected parties”, “amount of debt guarantees provided directly or indirectly to the companies with liabilities to assets ratio of over 70%” and “the amount of guarantees in excess of 50% of the net assets”. Material Guarantees under Performance The twenty-second meeting of the First Session of the Board of Directors of Sinopec Corp. approved the proposal regarding Sinopec Corp.’s provision of guarantee to Yueyang Sinopec Shell Coal Gasification Co., Ltd., in the amount of RMB 377 million. The eighth meeting of the Third Session of the Board of Directors of Sinopec Corp. approved the proposal to provide guarantee to Fujian United Petrochemical Company Limited for its Fujian Refining and Ethylene Joint Venture Project in the amount of RMB 9.166 billion. 51 Material Connected Transactions Connected Transactions in the course of ordinary business The aggregate amount of connected transactions actually incurred of the Company during the year was RMB 297.712 billion, of which, expenses amounted to RMB 134.958 billion, and revenues amounted to RMB 162.754 billion (including RMB 162.671 billion of sales of goods and services, RMB 38 million of interest income, RMB 45 million of agency commission receivable). In 2009, the products and services provided by China Petrochemical Corporation and its subsidiaries (procurement, storage, exploration and production services and production-related services) to the Company were RMB 96.179 billion, representing 7.63% of the Company’s operating expenses for the year 2009. The auxiliary and community services provided by China Petrochemical Corporation to the Company were RMB 3.329 billion, representing 0.26% of the operating expenses of the Company for 2009. In 2009, the product sales from the Company to China Petrochemical Corporation amounted to RMB 49.576 billion, representing 3.69% of the Company’s operating revenue. With regard to the Leasing Agreement for properties the amount of housing rental paid by the Company for the year 2009 was RMB 419 million. Sinopec Corp. held the second meeting of Fourth Session of the Board of Directors on 21 August 2009, which approved the adjustment of the annual cap for providing community services by China Petrochemical Corporation to the Company to RMB 3.5 billion and the annual cap to the SPl Fund to Sinopec Corp. to RMB 1.8 billion. In 2009, the SPl Fund payable by the Company was RMB 1,612 billion, and the payable rental of land amounted to RMB 4.225 billion. The amount of each category of continuing connected transactions between the Company and China Petrochemical Corporation did not exceed its respective cap approved at the general meeting and Board of Directors. Principle of pricing for connected transactions: (1) Government-prescribed prices and government-guided prices are adopted for products or projects if such prices are available; (2) Where there is no government-prescribed price or government-guided price for products or projects, the market price (inclusive of bidding price) will apply; (3) Where none of the above is applicable, the price will be decided based on the cost incurred plus a reasonable profit of not more than 6% of the price. Please refer to Note 37 to the financial statements prepared under the IFRS in this annual report for details of the connected transactions actually incurred during this year. 52 Other material connected transaction occurred in this year Please refer to section 7.8.3 for details Unit: RMB millions Sales of goods and Purchase of provision of goods and services to services from connected party connected party Percentage Percentage of the total of the total amount of amount of Transaction the type Transaction the type Connected party amount of transaction amount of transaction China Petrochemical Corporation 3.69% 8.28% Other connected parties 8.41% 2.34% Total 12.10% 10.62% Connected obligatory rights and debts □ Applicable √ Not applicable Unit: RMB millions Fund to Fund from Connected Parties Connected Parties Amount Amount Connected Parties incurred Balance incurred Balance China Petrochemical Corporation Other connected parties 21 — — Total Occupation of Funds and relevant settlement in 2009 √Applicable □ Not applicable Up to the end of 2009, where the listed company did not settle the occupation of non operating funds, the proposal on solution by the board of directors. √Applicable □ Not applicable 53 Entrusted Money Management √Applicable □ Not applicable Performance of commitments by China Petrochemical Corporation or shareholders holding 5% or more of shares during the reporting period √Applicable □ Not applicable By the end of the reporting period, the major commitments made by China Petrochemical Corporation include: i to comply with the connected transaction agreements; ii to solve issues regarding legality of the land use rights certificates and property ownership rights certificates within a specified period of time; iii to implement the Re-organisation Agreement (for definition, please refer to prospectus for issuing H shares); iv to grant licenses for intellectual property rights; v to refrain from competition within the industry of the Company; vi Sinopec Corp. The details of the above-mentioned commitments were included in the prospectus for the issuance of A shares of Sinopec Corp., which was published in China Securities Journal, Shanghai Securities News and Securities Times on 22 June 2001. During the reporting period, Sinopec Corp. was not aware of any breach of the above-mentioned major commitments by the substantial shareholder. Litigation and arbitration of significant importance Applicable _ Not applicable 54 Other significant events MAJOR PROJECTS Sichuan-to-East China Gas Project This is a major project under China’s 11th Five-Year Plan. The project consists of two parts, namely, exploration and development of Puguang Gas Field as well as gas purification project; natural gas long-distance transportation pipeline project from Puguang Gas Field to Shanghai. The core section was completed and put into operation at the end of 2009. Fujian Refinery & Ethylene Project Fujian refinery & ethylene project mainly includes 12 million tpa refinery expansion, 800 thousand tpa ethylene units , and downstream auxiliary utility units. The total investment is expected to be RMB 31.6 billion. With construction starting in July 2005, it was put into commercial operation in November 2009. Tianjin Million Tonnes Ethylene Project The project mainly includes 1 million tpa ethylene unit, 12.5 million tpa refinery expansion and downstream auxiliary utility units. The total project investment is about RMB 26.8 billion. With construction starting in June 2006, it was fully completed and put into operation on 16 January 2010. Zhenhai Million Tonnes Ethylene Project This project mainly consists of 1 million tpa ethylene unit, downstream auxiliary utility units. The total project investment is about RMB 21.9 billion. Commenced in November 2006, the construction was mechanically completed on 28 December 2009. 55 7.8.2 SHARES AND SECURITIES INVESTMENT HELD IN OTHER LISTED COMPANIES Equity Owners’ Shares held as Book value Investment Equities Company Name Initial Number of a percentage Source at the end of income Change during the Stock Code Abbreviation Investment Cost Shares Held of total shares of shares reporting period for the year reporting period Accounting Entry 384 (HK) Sino Gas International Holdings HK$128 million 210 million shares 6.3% Acquisition RMB 136 million — — Long-term equity investment Other securities investment held at end of the reportingperiod — Other than the above, Sinopec Corp. didn’t hold any share of non-listed financial entities or companies preparing for being listed in the near future, nor did it trade the shares of any other listed companies. ACQUISITION OF ASSETS The Acquisition of the assets and equity interests of the refined oil product pipelines of China Petrochemical Corporation and its subsidiaries, Qingdao Petrochemical Corporation, and Shijiazhuang Chemical Fiber Corporation and disposal of chemical fertilizer equipments assets of Jinling Branch Company of China Petrochemical Corporation The 27th Meeting of the Third Session of the Board was held on 27 March 2009, at which the “Proposal Concerning The Acquisition of the assets and equity interests of the refined oil product pipelines of China Petrochemical Corporation and its subsidiaries, Qingdao Petrochemical Corporation, and Shijiazhuang Chemical Fiber Corporation and disposal of Chemical Fertilizer Equipments Assets of Jinling Branch Company of China Petrochemical Corporation” was approved. The consideration for the acquisition is RMB 1.839 billion. The consideration for the sale is RMB 157 million. For details, please refer to relevant announcements disclosed in China Securities Journal, Shanghai Securities News and Securities Times in mainland China on 30 March 2009 and on the websites of Shanghai Stock Exchange (http://www.sse.com.cn) and Hong Kong Stock Exchange (http://www.hkex.com.hk). 56 The Acquisition of all of the assets of six research institutes and all of the equities of 5 enterprises from the Asset Management Company of China Petrochemical Corporation The 2nd Meeting of the Fourth Session of the Board was held on 21 August 2009, at which the “Proposal Concerning the Acquisition of All of the Assets of Six Research Institutes and All Equities of 5 Enterprises from Asset Management Company of China Petrochemical Corporation” was approved. The consideration for the acquisition is RMB 3.946 billion. For details, please refer to relevant announcements disclosed in China Securities Journal, Shanghai Securities News and Securities Times in mainland China on 24th August 2009 and on the websites of Shanghai Stock Exchange (http://www.sse.com.cn) and Hong Kong Stock Exchange (http://www.hkex.com.hk). The Board of Director issued Management Report of Internal Control, which was opined by the audit institution, details of which can be found in the1 annual report Whether the Company disclosed report on performance of social responsibilities. Yes 8. Report of the Supervisory Board Through process supervision on significant decision-makings, routine supervision on the operations and inspection and research: the Board of Supervisors hold the following beliefs. in 2009, facing great changes of business environment resulting from the international financial crisis, the Company, deepened study and implementation of the scientific outlook of development and followed the operation principles of “standardization, preciseness and integrity”, It took measures to expand the market, organize the operations of upstream, refineries, chemical and marketing segments carefully, optimize the operating plans, increase production and revenues, and improve profitability. All the aforesaid measures ensured the steady increase of the production and operation of the Company and achieved good operating results. 57 First, the Board of Directors diligently fulfilled its obligations and exercised its rights under the PRC Company Law and the Company’s Articles of Association, and made scientific decisions on major issues concerning capital operation, production and operation, reform and development and so on; and the senior management carried out the resolutions made by the Board of the Directors, focused on expanding market, reinforced the precision management, strived to lower the costs and enhance efficiencyand strengthened the scientific innovation. All of the efforts achieved remarkable results. The Board did not find any behavior of any directors or senior management that violated laws, regulations, the Articles of Association, or is detrimental to the interest of the Company or the shareholders. Second, the annual financial statement issued by the Company was prepared respectively in accordance with ASBE and IFRS which truly and fairly reflected the Company’s financial status and operation performance. In accordance with ABSE, the Company’s operating income was RMB 1,345.052 billion, the total profit was RMB 80.076 billion, and the net profit attributable to equity shareholders was RMB 61.29 billion; and in accordance with IFRS, the Company’s turnover and other operating revenue was RMB 1,345.052 billion, the earnings before tax was RMB 80.568 billion, and the net profit attributable to equity shareholders was RMB 61.76 billion. Third, Sinopec Corp. conducted capital operation lawfully and carefully. During the reporting period, the Company acquired, from Sinopec Group or its subsidiaries, property rights of eight oil product pipeline project divisions, equity interest and partial assets in Qingdao Petrochemical Co., Ltd and Shijiazhuang Chemical Fiber Co., Ltd, and acquired all of the assets of six research institutes and all of the equities of 5 enterprises from Sinopec Group Asset Management Company. Meanwhile, the Company disposed of chemical fertilizer equipments of Jinling Branch Company. The operations were strictly in line with relevant laws and regulations. No behaviors detrimental to the interests of non-connected shareholders and the Company such as insider trading were found. Fourth, all connected transactions complied with supervisory requirements of domestic and overseas places of listing. All connected transactions between Sinopec Corp. and Sinopec Group were in conformity with the relevant rules and regulations of Hong Kong Stock Exchange and Shanghai Stock Exchange. All the connected transactions were conducted on the basis of fair and reasonable price and in line with the principle of “fairness, justness and openness”. Nothing in these transactions was found to be detrimental to the benefits of Sinopec Corp. or the interests of the non-connected shareholders. In addition, the Company timely disclosed material information according to the regulations of securities supervisory authorities, and the information disclosed was true, accurate and complete. 58 In the year ahead, the Board of Supervisors will continue to implement the scientific outlook of development, stick to the principles of honesty and good faith, focus on significant decision-making, internal control, connected transactions and information disclosure. The Board of Supervisors will fulfill its duty of supervision, carefully strive to promote the steady growth of the benefits and continuing healthy development of Sinopec Corp. in 2010, and defend the interests of shareholders and the Company. 9 Financial Statements Auditor’s opinion Financial Statements □ Unaudited √Audited Auditor’s opinion √Standard unqualified opinion □ Not standard opinion 59 Financial Statements Financial statements prepared in accordance with China Accounting Standards for Business Enterprises (ASBE) Balance Sheet Amounts in RMB millions Items 31 December 2009 31 December 2008 The The The The Group Company Group Company Current assets: Cash at bank and on hand Bills receivable Accounts receivable Other receivables Prepayments Inventories Other current assets 92 Total current assets Non-current assets: Long-term equity investments Fixed assets Construction in progress Intangible assets Goodwill — — Long-term deferred expenses Deferred tax assets Other non-current assets Total non-current assets Total assets 60 Items 31 December 2009 31 December 2008 The The The The Group Company Group Company Current liabilities: Short-term loans Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Short-term debentures payable Non-current liabilities due within one year Total current liabilities Non-current liabilities: Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities 61 Items 31 December 2009 31 December 2008 The The The The Group Company Group Company Shareholders’ equity: Share capital Capital reserve Surplus reserves Retained profits Total equity attributable to shareholders of the Company Minority interests — — Total shareholders’ equity Total liabilities and shareholders’ equity 62 Income statement Amounts in RMB millions Items The The The The Group Company Group Company Operating income LessOperating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses Loss/(gain) from changes in fair value Add:Investment income Operating profit/(loss) Add:Non-operating income Less:Non-operating expenses Profit before taxation Less:Income tax expense/(benefit) Net profit 63 Items The The The The Group Company Group Company Including: Net profit/(loss) made by acquirees before the consolidation 62 — — Attributable to: Equity shareholders of the Company — — 　Minority interests — — Basic earnings per share — — Diluted earnings per share — — Net profit Other comprehensive income: Cash flow hedges 54 — — — Availabe-for-sale financial assets 24 — Share of other comprehensive income of associates Total other comprehensive income Total comprehensive income Attributable to: Equity shareholders of the Company — — Minority interests — — 64 Cash Flow Statement Amounts in RMB millions Items The The The The Group Company Group Company Cash flows from operating activities: Cash received from sale of goods and rendering of services Rentals received Grants received — Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services Cash paid for operating leases Cash paid to and for employees Value added tax paid Income tax paid Taxes paid other than value added tax and income tax Other cash paid relating to operating activities Sub-total of cash outflows Net cash flow from operating activities 65 Items The The The The Group Company Group Company Cash flows from investing activities: Cash received from disposal of investments 16 Dividends received Net cash received from disposal of fixed assets and intangible assets Cash received on maturity of time deposits with financial institutions 57 44 Cash received from derivative financial instruments — — Other cash received relating to investing activities 98 Sub-total of cash inflows Cash paid for acquisition of fixed assets and intangible assets Cash paid for acquisition of investments Cash paid for acquisition of time deposits with financial institutions Cash paid for derivative financial instruments - - Sub-total of cash outflows Net cash flow from investing activities 66 Items The The The The Group Company Group Company Cash flows from financing activities: Cash received from borrowings Cash received from issuance of corporate bonds Cash received from issuance of convertible bonds, net of issuing expenses — — Cash received from contribution form non-controlling interests of subsidiaries — — Sub-total of cash inflows Cash repayments of borrowings Cash repayments of corporate bonds Cash paid for acquisition of minority interests from subsidiaries, net Cash paid for dividends, profits distribution or interest Dividends paid to minority shareholders by subsidiaries — — Distributions to Sinopec Group Company Sub-total of cash outflows Net cash flow from financing activities Effects of changes in foreign exchange rate — — — Net increase/(decrease) in cash and cash equivalents 67 Consolidated Statement of Changes In Equity Amounts in RMB millions Share capital Capital reserve Surplus reserves Retained profits Total shareholders’ equity attributable to equity shareholders of the Company Minority interests Total shareholders' equity Balance at 1 January2009 Changes for the year 1.Net profit — — — 2.Other comprehensive income － Cash flow hedges — 54 — — 54 — 54 － Available-for-sale financial assets — — — － Share of other comprehensive income of associates — Total other comprehensive income — — — Total comprehensive income — — Transactions with owners, recorded directly in equity: 3.Appropriations of profits: － Appropriation for surplus reserves — －Distributions to shareholders — (13,872) 4.Consideration for the combination of entities under common control — 5.Acquisition of minority interests — — — 6.Distributions to minority interests, net of contributions — 7.Distributions to Sinopec Group Company — 8.Government Grants — — — 12 9.Reclassification — Total transactions with owners —- Balance at 31 December 2009 68 Amounts in RMB millions Share capital Capital reserve Surplus reserves Retained profits Total shareholders’ equity attributable to equity shareholders of the Company Minority interests Total shareholders' equity Balance at 31 December 2007 Adjustment for the combination of entities under common control — — — Balance at 1 January 2008 Changes for the year 1.Net profit — — — 2.Other comprehensive income － Available-for-sale financial assets — — — － Share of other comprehensive income of associates — Total other comprehensive income — — — Total Comprehensive income — — Transactions with owners, recorded directly in equity: 3.Issuance of the Bonds with Warrants — 4.Appropriations of profits: － Appropriation for surplus reserves — － Distributions to shareholders — 5.Distribution to minority interests, net of contributions — 6.Acquisition of minority interests — — — 7.Distribution to Sinopec Group Company — 8.Government grants — — — 94 Total transactions with owners — Balance at 31 December 2008 69 Statement of Changes In Equity Amounts in RMB millions Items Share capital Capital reserve Surplus reserves Retained profits Total shareholders’ equity Balance at 1 January 2009 Changes for the year 1.Net profit — — — 2.Other comprehensive income － Available-for-sale financial assets — 24 — — 24 － Share of other comprehensive income of associates — — — Total other comprehensive income — — — Total comprehensive income — — Transactions with owners, recorded directly in equity: 3.Appropriations of profits: － Appropriation for surplus reserves — — — － Distributions to shareholders — — — 4.Distributions to Sinopec Group Company — — — 5.Government Grants — — — Total transactions with owners — Balance at 31 December 2009 70 Amounts in RMB millions Items Share capital Capital reserve Surplus reserves Retained profits Total shareholders’ equity Balance at 1 January 2008 Changes for the year 1.Net profit — — — 2.Other comprehensive income － Share of other comprehensive income of associates — — — Total other comprehensive income — — — Total comprehensive income — — Transactions with owners, recorded directly in equity: 3.Issuance of the Bonds with Warrants — — — 4.Appropriations of profits: － Appropriation for surplus reserves — — — － Distributions to shareholders — — — 5.Distributions to Sinopec Group Company — — — 6.Government Grants — — — Total transactions with owners — Balance at 31 December 2008 71 9.2.2 Financial statements prepared in accordance with IFRS Consolidated Income Statement Amounts in RMB millions Items Turnover and other operating revenues Turnover Other operating revenues Other income - Operating expenses Purchased crude oil, products and operating supplies and expenses Selling, general and administrative expenses Depreciation, depletion and amortisation Exploration expenses, including dry holes Personnel expenses Taxes other than income tax Other operating expenses, net Total operating expenses Operating profit 72 Items Finance costs Interest expense Interest income Unrealised (loss)/gain on embedded derivative component of convertible bonds Foreign currency exchange loss Foreign currency exchange gain Net finance costs Investment income Share of profits less losses from associates and jointly controlled entities Profit before taxation Tax (expense)/ benefit Profit for the year Attributable to: Equity shareholders of the Company Non-controlling interests Profit for the year Earnings per share Basic earnings per share Diluted earnings per share 73 Items Profit for the year Other comprehensive income for the year (after tax and reclassification adjustments) Cash flow hedge 54 — Available-for-sale securities Share of other comprehensive income of associates Total other comprehensive income Total comprehensive income for the year Attributable to: Equity shareholders of the Company Non-controlling interests Total comprehensive income for the year 74 Balance Sheet Amounts in RMB millions 31 December 2009 31 December 2008 The Items The Group The Company The Group The Company Non-current assets Property, plant and equipment Construction in progress Goodwill — — Investments in subsidiaries — — Interest in associates Interest in jointly controlled entities Investments Deferred tax assets Lease prepayments Long-term prepayments and other assets Total non-current assets Current assets Cash and cash equivalents Time deposits with financial institutions 24 31 Trade accounts receivablenet Bills receivable Inventories Prepaid expenses and other current assets Income tax receivable — — Total current assets 75 31 December 2009 31 December 2008 The Item The Group The Company The Group The Company Current liabilities Short-term debts Loans from Sinopec Group Company and fellow subsidiaries Trade accounts payable Bills payable Accrued expenses and other payables Income tax payable 16 — Total current liabilities Net current liabilities Total assets less current liabilities Non-current liabilities Long-term debts Loans from Sinopec Group Company and fellow subsidiaries Deferred tax liabilities Provisions Other liabilities Total non-current liabilities Equity Share capital Reserves Total equity attributable to equity shareholders of the Company — — Non-controlling interests — — Total equity 76 Differences between financial statements prepared under ASBE and IFRS Effects of major differences between the net profit under ASBE and the profit for the year under IFRS are analysed as follows: Items RMB millions RMB millions Net profit under ASBE Adjustments: Revaluation of land use rights 30 30 Government grants 61 Tax effects of the above adjustments (8
